Merrimon, C. J.
after stating the facts: The trial was incomplete and ineffectual, certainly for the purposes of this .action. The jury rendered no verdict of guilty or not .guilty; they simply found that certain facts stated by them were true. It was not the province of the Court to find that the defendant was guilty or not guilty. It should have said that the facts found did or did not constitute the offence charged in the warrant, and the verdict of the jury should have been rendered by them in accordance with the opinion *771of the Court. This is well settled, and it is strange, indeed, that Courts so frequently, no doubt by mere inadvertence, fail to observe the law in such respect. State v. Bray, 89 N. C., 480; State v. Stewart, 91 N. C., 568; State v. Morris, 104 N. C., 837.
There is error. The case must be tried and disposed of according to law. To that end let this opinion be certified to the Superior Court.
Error.